
	

114 HR 4573 IH: Lap Children Safety Research Act
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4573
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Perlmutter introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To provide for research on the use of child restraint devices on commercial aircraft.
	
	
 1.Short titleThis Act may be cited as the Lap Children Safety Research Act. 2.Lap children safety research (a)In generalDue to the fact that few child restraint devices are currently approved for use during critical phases of flight on commercial passenger aircraft, the Administrator of the Federal Aviation Administration shall ensure that research in this area encourages the assessment and development of new and innovative technologies and devices which improve the safety for children, parents, and other passengers.
 (b)ResearchThe Administrator shall require the Civil Aeromedical Institute to initiate a research program focused on improving the safety of child restraint devices used during operations of a commercial passenger aircraft.
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall transmit a report on the results of the research conducted under this section to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. This report shall include—
 (1)an identification of the number of children under age 2 traveling each year for the past 5 years on commercial aircraft, and a description of the types or methods of child restraint utilized, if any;
 (2)an assessment of the safety of unrestrained lap children under age 2 (being unrestrained or restrained only by the arms of the child’s parent), and whether this situation is the proper comparison for child restraint devices to determine child safety;
 (3)an evaluation of the requirements to demonstrate an equivalent level of safety to TSO–C100c for a child restraint device attached to a parent’s seatbelt, or other known child restraint devices;
 (4)an assessment of whether the standards in section 571.213 of title 49, Code of Federal Regulations, can be met by a child restraint device attached to a parent’s seatbelt, or other known child restraint devices, and whether certain child restraint devices could offer additional protection compared to an unrestrained lap child;
 (5)the results of any testing performed by or for the Civil Aeromedical Institute, in the last 5 years, in support of any evaluations described in this section;
 (6)a determination of whether the conclusions in the Civil Aeromedical Institute’s 1994 report titled The Performance of Child Restraint Devices in Transport Airplane Passenger Seats need to be updated and the basis for such determination; and (7)recommendations to the Administrator and to the Congress on potential changes to the Code of Federal Regulations or relevant laws to allow additional child restraint devices to be used during all phases of flight to keep children, their parents, and other passengers safe.
				
